Citation Nr: 0908486	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel








INTRODUCTION

The Veteran had active service from September 1965 until 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 and September 2002 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the record reflects a March 2005 statement in 
which the Veteran raised claims for an increased rating for 
his service-connected post-traumatic stress disorder and a 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In addition, in a December 2008 letter 
the Veteran raised a claim for service connection for a 
pleural effusion in his right lung.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action.

The appeal for the issue of service connection for a skin 
condition is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is a combat veteran who claims that he had a skin 
condition during his combat tour in Vietnam.  The Board finds 
the veteran's assertion that he had a skin condition during 
his combat service in Vietnam to be credible.  See 38 
U.S.C.A. § 1154(b).  The veteran also asserts that he 
continued to have skin symptoms after his discharge from 
service.  The Board also finds this assertion to be credible. 

Postservice medical records in 1998-1999 and in 2002 show 
that the veteran was diagnosed as having tenia/onychomycosis 
of the right hand and bilateral feet, vaccinia virus of left 
cheek, dermatitis, tinea pedis, as well as the possibility of 
other skin disorders.  The question becomes whether his 
postservice skin conditions are related to service.  In July 
2007, the Board Remanded the claim to the AMC for the purpose 
of scheduling the veteran for a VA examination to include an 
opinion as to whether any current skin condition is related 
to the condition the veteran asserts he had in service and 
the symptoms he continued to have after service.

The veteran underwent a VA examination in October 2008 and 
the examiner provided an opinion.  The Board finds that the 
opinion offered by the examiner is inadequate in that it does 
not specifically address the questions raised in the July 
2007 Board remand.  In this regard, the examiner only gave an 
opinion concerning the veteran's moles.  There was no opinion 
given regarding the multiple skin disabilities which are 
noted throughout the veteran's claims file.  Additionally, 
the examiner did not take into account the veteran's history 
of having skin problems in Vietnam, as well as after service.  
The Board is obligated by law to ensure that the AMC/RO 
complies with its directives.  The United States Court of 
Appeals for Veterans Claims has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In light of the foregoing, the claim must be remanded for 
compliance with the July 2007 Board remand.

Additionally, in the Veteran's letter dated December 2008, he 
stated that he was treated for a skin disability during the 
period of 1996 until 1999 at the West Haven, CT. VAMC.  
Previous attempts made to obtain these records were 
restricted to the years 1998 to 1999.  The Board finds that 
in order to fulfill its duty to assist attempts must be made 
to obtain the VA records from 1996-1997 because they are 
constructively of record and may contain information vital to 
the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Make attempts to obtain records from 
the West Haven, CT VAMC from 1996-1997 
concerning a skin condition.  These 
attempts should include a request from 
the dermatology clinic.  If records 
cannot be obtained, the veteran should be 
notified.

2.  After the foregoing, schedule the 
veteran for a VA examination for the 
purpose of determining the etiology of 
the veteran's skin condition.  The 
examiner should specifically identify all 
skin disorders, including its residuals, 
found on examination.  The examiner 
should also identify all chronic 
postservice skin disorders.  In this 
regard, the claims file must be made 
available to and reviewed by the 
examiner.  Based on the veteran's account 
and description of the skin problems he 
had in service, including Vietnam and his 
description of the symptoms he had 
following his discharge from service, the 
examiner should offer an opinion as to 
whether it is as likely as not (50-50 
probability) that any skin condition 
found, to include any chronic postservice 
skin condition, is related to service.  
The examiner should give a complete 
rationale for all opinions given.

Inform the examiner that the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




